ORDER
The Disciplinary Review Board on November 15, 1996, having filed with the Court its decision concluding that RAYMOND A. BROWN, JR., of NEWARK, who was admitted to the bar of this State in 1986, should be reprimanded for lending personal funds to a client without complying with the requirements of RPC 1.8(a) and for failing to maintain the required financial receipts of transactions involving the client, and good cause appearing;
It is ORDERED that RAYMOND A. BROWN, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.